Citation Nr: 0408871	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder 
(with phobias), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right tibia fracture, status post operative, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
cervical spine soft tissue injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1987 to March 
1989 and from April 1993 to April 1999.

This matter comes before the Board of Veterans Appeals 
(Board) from a February 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran testified before the undersigned Veterans Law 
Judge at an September 2003 video conference Board hearing.  A 
transcript of the hearing is of record.

The issues of entitlement to an increased rating for a 
cervical spine soft tissue injury and residuals of a right 
tibia fracture, status postoperative, will be addressed 
below, in the Remand portion of this decision.  


FINDINGS OF FACT

1. The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.

2.  The veteran's service connected anxiety disorder (with 
phobias) is manifested by nightmares and fears of driving as 
a passenger and flying.




CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for anxiety disorder with phobias have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, the rating action of February 2002 was issued 
prior to the veteran being notified of the VCAA requirements.  
A letter from the RO to the veteran notifying him of VCAA was 
issued min December 2002.  In order to satisfy the holding in 
Pelegrini, the Board would have to dismiss as void ab initio, 
the rating decisions of the RO which were promulgated prior 
to providing the veteran full VCAA notice.  The result of 
this action would require that the entire rating process be 
reinitiated, with the claimant being provided VCAA notice and 
an appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

The Board concludes that discussions as contained in the 
February 2002 rating decision, in the September 2002 
statement of the case, the March 2003 supplemental statement 
of the case and a VA letter to the veteran dated in December 
2002 have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran has 
submitted written arguments and testimony.  The rating 
decision, statement of the case and supplemental statements 
of the case, provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

  The RO has assigned a 10 percent disability rating for 
anxiety disorder (with phobias), under Diagnostic Code 9413.  
See 38 C.F.R. § 4.130.  

Under Diagnostic Code 9413, a 10 percent disability rating is 
warranted where there is occupational or social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  See 38 C.F.R. § 4.130.

A 30 percent disability is warranted for anxiety, not 
otherwise specified under Diagnostic Code 9413 where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  See 
38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130.

A 70 percent disability rating for anxiety disorder (with 
phobias) under Diagnostic Code 9413 is warranted where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130.  

A 100 percent disability rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130.  

A Global Assessment of Functioning Scale (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders  
(4th ed.1994).  A GAF score between 61-75 indicates that 
there are some mild symptoms or some difficulty in social, 
occupational (e.g., depressed mood and mild insomnia), or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functions pretty well and has 
some meaningful personal relationships.  The GAF score and 
the interpretations of the score are important considerations 
in rating a psychiatric disability.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

During a February 2002 VA psychiatric examination the veteran 
related that, during service, he was a passenger in a vehicle 
involved in a motor vehicle accident.  All the people in his 
vehicle survived; however, the people in the other vehicle 
were killed.  He witnessed the mangled bodies of the dead 
men.  As a result, he suffered from phobias of driving while 
a passenger in a car and flying.  He was currently employed 
full time as a software designer and network technician.  He 
also was a full time college student, and fully involved in 
Masonic activities.  On mental status examination, he was 
alert, oriented, in good contact with reality, and showed no 
signs or symptoms of psychosis.  He spoke in normal tines, 
rhythms and rates.  He was not distressed in terms of 
manifest anxiety or obvious depression.  Affect was 
responsive, well modulated, and broad-based.  Memory and 
intellect were intact.  Judgment and insight were not 
impaired.  Based on the examination and a review of the 
claims folder, the diagnosis was specific phobias, 
situational type, chronic, moderately severe.  The examiner 
indicated a GAF score of approximately 65.  The examiner 
summarized and concluded that the veteran met the diagnostic 
criteria for specific phobias, moderately severe in nature, 
yet was competent to manage his own financial affairs and 
employable.

The veteran underwent a VA psychiatric examination in January 
2003.  He gave a history as previously related.  His 
employment history had not changed.  On Beck Depression 
Inventory, the veteran reported severe symptoms of 
depression, having no satisfaction in life, and feeling like 
a failure.  On Beck Anxiety Index, the veteran anxiety, 
nervousness, fear of losing control, fear of dying, numbness, 
tingling, feelings of choking, feeling shaky or weak.  
Judgment and insight were good, and memory was intact.  He 
described some irritability and some difficulty expressing 
affection.  The diagnoses were, anxiety disorder and 
depression.  The GAF score was 65.  The examiner opined that 
the veteran was employable and that his presentation during 
the examination and his report of his daily routine at both 
home and work were not consistent with a severe level of 
psychiatric functioning.

In May 2002, the veteran was given a non-VA psychiatric 
evaluation.  The examiner diagnosed the veteran with anxiety 
disorder, depression and post-traumatic stress disorder.  The 
examiner gave the veteran a GAF score of 60 and placed him on 
Celexa.

In a statement submitted by the veteran, received by the RO 
in October 2002, the veteran stated that he suffers from 
nightmares and fears of flying, due to his anxiety disorder; 
he has been unable to obtain jobs that require him to fly, 
due to his anxiety disorder; and he recently was unable to 
attend a trip with his family because the destination of 
choice required him to travel by airplane.

Further, during a Board hearing conducted in September 2003, 
by the undersigned Veterans Law Judge, the veteran testified 
that he stopped taking medication, approximately nine months 
prior to the Board hearing for his anxiety disorder due to 
lack of insurance coverage and the negative side effects that 
he experienced while taking the medication.  The veteran also 
testified that he was using alcohol to help alleviate the 
symptoms associated with his anxiety disorder; the symptoms 
included nightmares of the car accident and the mangled 
bodies of the dead men, which were involved in the 1995 car 
accident.

When asked how the veteran's anxiety disorder was affecting 
his job, his response was that he tends to forget what his 
supervisor tells him to do.  The veteran testified that he 
was employed at a cable internet company, but will be 
terminated within a month due to his driver's license being 
suspended as a result of driving under the influence of 
alcohol.  The veteran further asserts that his license is 
being suspended because he self-medicates himself with 
alcohol to alleviate the symptoms of the anxiety disorder.

The record has been reviewed.  The Veteran's anxiety disorder 
is manifested by  occasional forgetfulness at work, phobias 
of riding in vehicles or airplanes, and depression.  Although 
the veteran experiences some limitation with regards to his 
employment, he does not seem to experience a decrease in work 
efficiency or an inability to perform his occupational tasks.  
He is employed more than full time, and has outside 
activities.  The veteran testified during the Board hearing 
that at times he forgets what his supervisor tells him to do, 
as well as dates.  However, the veteran does not indicate 
that he forgets events, directions or names.  Further, during 
VA examinations , the examiner noted that the veteran's 
recent and remote memory appeared to be intact.

The veteran also contends that his anxiety disorder affects 
him at his place of work when other employers give him a 
difficult time regarding his need to drive, as opposed to 
being a passenger in the vehicle.  Although, these situations 
may be troublesome, the veteran does not indicate that he is 
unable to perform his occupational tasks, or that there is a 
decrease in is ability to be efficient at work, as a result 
of the confrontation associated with wanting to drive rather 
than ride as a passenger in the vehicle.  Therefore, a 
disability rating for an anxiety disorder, in excess of 10 
percent is not warranted under Diagnostic Code 9413.  See 
38 C.F.R. § 4.130.


ORDER

Entitlement to an increased rating, in excess of 10 percent 
for anxiety disorder (with phobias) is denied.




REMAND

The issues of entitlement to an increased rating for cervical 
spine soft tissue injury and residuals of a right tibia 
fracture, status post operative are remanded to the RO for 
further development 

Cervical Spine Soft Tissue Disability

The RO has assigned a 10 percent rating disability for a 
cervical spine soft tissue disability under Diagnostic Code 
5290.  See 38 C.F.R. § 4.71a.  In September 2002, and again 
in September 2003, the rating criteria for musculoskeletal 
disorders involving the spine were revised.  The veteran has 
not been afforded the opportunity for examination applying 
the revised criteria, nor has he been apprised of the change 
in regulations.


Furthermore, the VA orthopedic examination did not access 
functional loss or incoordination.  The United States Court 
of Appeals for Veterans Claims (the Court) held that in 
evaluating a service-connected disability, functional loss 
due to pain under 38 C.F.R. § 4.40 (1997) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups. DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995).

Since this issue must be remanded and the most recent VAX was 
conducted in February 2002, the veteran should be afforded a 
more contemporaneous examination, to include the examiner's 
review of the entire record, prior to a final adjudication of 
the veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); Procelle v. Derwinski, 2Vet. App 629, 632 
(1992).  

Residuals of Right Tibia Fracture, Status Postoperative

The most recent VA orthopedic examination was conducted in 
February 2002.  In the Board's opinion, the veteran should be 
afforded a more contemporaneous examination, to include the 
examiner's review of the entire record, prior to a final 
adjudication of the veteran's claim.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Procelle v. Derwinski, 
2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated the veteran for the cervical 
spine disorder and the residuals of the 
right tibia fracture since December 2001.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The RO is to arrange for the veteran 
to undergo VA orthopedic examination to 
determine the nature and extent of the 
cervical spine soft tissue injury and 
residuals of right tibia fracture.  It is 
of high importance that the veteran's 
entire claims file, to include the 
service medical records, be made 
available to, and be received by, the 
examiner for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies are to be 
performed and x-rays taken.  All medical 
findings are to be reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes and X-rays of the 
veteran's cervical spine and right tibia.  
Further, the examiner should render 
specific findings as to whether during 
the examination there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and /or lack of 
coordination associated with the 
veteran's cervical spine and residuals of 
right tibia fracture disabilities.  In 
addition, the examiner should indicate as 
to whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or flare-ups with repeated 
use of the pertinent joints involved.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion for 
each all of the joints examined.  After 
considering all of the symptoms 
attributable to the service connected 
disabilities examined, the examiner 
should provide an assessment of the 
severity of the conditions, i.e., the 
extent to which the disabilities 
interfere with the ability to obtain and 
retain substantially gainful employment.  
All examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in a type 
written report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the cervical spine 
soft tissue injury disability in 
accordance with the amended provisions 
for spine disabilities, which became 
effective in September 2002 and September 
2003.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



